      Case 20-68775-pmb               Doc 6 Filed 08/07/20 Entered 08/07/20 09:08:31                Desc 10-day
                                         Order Deny Aplc. Instal Page 1 of 1
                                         UNITED STATES BANKRUPTCY COURT
                                              Northern District of Georgia
                                                   Atlanta Division

In      Debtor(s)
Re:     Geoffrey Farrell Zilberberg                                Case No.: 20−68775−pmb
                                                                   Chapter: 13


           ORDER DENYING APPLICATION TO PAY FILING FEE
        IN INSTALLMENTS FOR INDIVIDUALS OR JOINT DEBTORS
       Debtor or Debtors (hereinafter "Debtor") has filed an application to pay the filing fee in
this case in installments. The Debtor defaulted on the terms of an Order allowing installment
payments for filing fees in a previous case. The Court finds that the failure to pay filing fees in a
previous case warrants denial of the application to pay the filing fee in installments in this case.
Accordingly, it is ORDERED that:
        1. Debtor's application to pay the filing fee in installments is Denied.
     2. Debtor shall pay the balance of the case filing fee in the amount of $230.00 in full by
August 17, 2020 .
For payments by mail, remit using cashier's check, money order or attorney's check made payable to "Clerk,
United States Bankruptcy Court" to the address listed below:


                                                 United States Bankruptcy Court
                                                  1340 Richard Russell Building
                                                    75 Ted Turner Drive, SW
                                                       Atlanta, GA 30303

For payments made by hand delivery to a divisional office in Gainesville, Newnan or Rome, note that cash is
not accepted. You must remit using cashier's check, money order or attorney's check. The Atlanta divisional
office will accept these forms of payment as well as cash.

       3. If, by the date(s) set forth above, i) the filing fee is not paid in accordance with this
Order; ii) no request for an extension of time is pending; or iii) neither the debtor nor any party in
interest has requested a hearing thereon, the Court may dismiss this case without further notice or
hearing.
       4. In accordance with Bankruptcy Rule 1006(b)(3), until the filing fee is paid in full, Debtor
shall not pay, and no person shall accept, any money for services in connection with Debtor's
case, and Debtor shall not relinquish, and no person shall accept, any property as payment for
services in connection with this case.
      The Clerk is directed to serve a copy of this Order on Debtor, Debtor's Counsel, and any
Trustee.
   SO ORDERED, on August 7, 2020 .


Form 310
(Order Denying Application to Pay the Filing Fee in Installments
Revised December 2018)
                                                                   Paul Baisier
                                                                   United States Bankruptcy Judge
